724 So. 2d 1271 (1999)
Jose Manuel GONZALEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-2822
District Court of Appeal of Florida, Third District.
February 10, 1999.
Bennett H. Brummer, Public Defender, Suzanne M. Froix, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Roberta G. Mandel, Assistant Attorney General, for appellee.
Before GODERICH, FLETCHER and SHEVIN, JJ.
PER CURIAM.
We affirm the defendant's sentences as a violent career criminal, Higgs v. State, 695 So. 2d 872 (Fla. 3d DCA 1997), and again certify conflict with the Second District's opinion in Thompson v. State, 708 So. 2d 315 (Fla. 2d DCA), review granted, 717 So. 2d 538 (Fla.1998).
Affirmed; conflict certified.